                 Case 3:19-cv-00336 Document 1 Filed 11/21/19 Page 1 of 15



                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                          EL PASO DIVISION

NOE DE JESUS ORTIZ VILLAGRAN                            §
                                                        §
          Plaintiff,                                    §
                                                        §
v.                                                      §    CIVIL ACTION NO. 3:19-CV-00336
                                                        §
COUNTY OF EL PASO, TEXAS,                               §
and the UNITED STATES OF                                §
AMERICA,                                                §
                                                        §
          Defendants,                                   §           JURY TRIAL DEMANDED


                                PLAINTIFF’S ORIGINAL COMPLAINT

                                                     INTRODUCTION

          Noe de Jesus Ortiz Villagran (Ortiz Villagran) fled death threats against him and his

family and arrived into the United States seeking asylum on June 5, 2018. Upon entry, rather

than being treated as an asylum seeker – Ortiz Villagran was treated like a criminal and subjected

to the U.S. policy of family separation. He was immediately separated from his children and put

into criminal proceedings under the custody of the U.S. Marshals (Marshals). Ortiz Villagran

pleaded guilty to a misdemeanor and was sentenced to 35 days in criminal detention to be

released on July 9, 2018. Rather than releasing him on July 9, 2018, the Marshals and the

County of El Paso, Texas (The County) held him illegally and unconstitutionally as a prisoner in

the El Paso County Detention Facility (EPCDF) for 80 days – long after he served his time for a

misdemeanor charge. This overdetention was a direct result of County policies that prohibit

releasing federal detainees except to employees of federal agencies – even if that person is being

held unconstitutionally. As a result of his overdetention, Ortiz Villagran was not able to reunite

with his children for months past the time he should have been reunited. His overdetention

Ortiz Villagran v. County of El Paso, Texas et al.                                            pg. 1
                 Case 3:19-cv-00336 Document 1 Filed 11/21/19 Page 2 of 15



violated his Fourth, Fifth, Eighth, and Fourteenth Amendment rights and constituted false

imprisonment. The County also violated his rights under the Americans with Disabilities Act.

                                           JURISDICTION AND VENUE

          1.        This Court has jurisdiction over all causes of action herein pursuant to 28 U.S.C.

§§ 1331, 1343, and 1346(b). Plaintiff’s claims for relief are created by 42 U.S.C § 1983 and 28

U.S.C. §§ 2671-2680.

          2.        Venue is proper in this court under 28 U.S.C. § 1391 and 28 U.S.C. § 1402(b).

                                                     PARTIES

          3.        Plaintiff, NOE DE JESUS ORTIZ VILLAGRAN, is a natural person who was

held illegally in the El Paso County Detention Facility (EPCDF) under the joint custody of the

Marshals and the County.

          4.        Defendant, COUNTY OF EL PASO, TEXAS, is a local governmental entity

organized under the laws of the State of Texas. Under its authority, the County operates the

EPCDF.         The County funds and operates the EPCDF and employs and compensates the

detention officers in the EPCDF.

          5.        Defendant United States of America (U.S.) is a sovereign nation responsible for

enforcement of the laws and custody of certain federal detainees through officers, agents, and

employees of the U.S. Marshals Service.

                                            FACTUAL BACKGROUND

I.        COUNTY OF EL PASO’S AGREEMENT WITH THE U.S. MARSHALS FOR
          DETENTION OF FEDERAL DETAINEES IN THE EPCDF.

          6.        On March 30, 2009, then-County Judge Anthony Cobos signed a Housing

Prisoners Agreement (the Agreement) with the U.S. Marshals Service. The inter-governmental

agreement authorizes the Marshals to house the following individuals in the EPCDF: (1) persons


Ortiz Villagran v. County of El Paso, Texas et al.                                                  pg. 2
                 Case 3:19-cv-00336 Document 1 Filed 11/21/19 Page 3 of 15



charged with federal offenses who are detained while awaiting trial; (2) persons who have been

sentenced and are awaiting designation and transportation to a Bureau of Prisons facility; (3) or

individuals who are awaiting a hearing on their immigration status or deportation.

          7.        As of the most recent modification to this contract in December of 2015, signed

by then-County Judge Veronica Escobar, the Marshals are required to pay the County $80 per

federal detainee per day of detention in the EPCDF.

          8.        The Agreement and the policies contained therein were adopted by Sheriff

Richard Wiles – who is the County’s final policymaker in the area of law enforcement and the

management of the EPCDF. Sheriff Richard Wiles created additional EPCDF policies that

implemented the terms of the Agreement.

          9.        The Agreement states that Marshals employees are responsible for custody, care,

and “safekeeping” of Marshals detainees. The County is responsible for housing of Marshals

detainees and all medical care inside the facility. The Marshals are authorized to access the

facility and review all records to ensure proper treatment of federal detainees.

          10.       Under the terms of the Agreement, the County “agrees to release federal detainees

only to law enforcement officers of the Federal Government agency initially committing the

federal detainee (i.e. Drug Enforcement Administration, Immigration and Custom Enforcement,

etc.) or to a Deputy United States Marshal (DUSM). Those federal detainees who are remanded

to custody by a DUSM may only be released to a DUSM or an agent specified by the DUSM of

the Judicial District.” (emphasis added)

          11.       Under this policy, the County is required to keep federal detainees in its jail

without regard to any lawful basis for the federal detainee’s detention. Even if the County is to




Ortiz Villagran v. County of El Paso, Texas et al.                                               pg. 3
                 Case 3:19-cv-00336 Document 1 Filed 11/21/19 Page 4 of 15



determine that a federal detainee is unlawfully held, the County has no discretion to release that

person under its own policy.

          12.       The County’s policy is facially unconstitutional – requiring the County to keep

federal detainees in its jail regardless of whether the County has lawful authority to retain

custody over the federal detainees.

II.       ORTIZ VILLAGRAN’S UNLAWFUL OVERDETENTION.

          13.       Ortiz Villagran hurriedly left his home in Guatemala with his family in late May

fleeing gang violence from the Barrio 18 gang (aka the “18th Street Gang,” “Mara 18”). The

Barrio 18 had brutally murdered Ortiz Villagran’s brothers-in-law and came for Ortiz Villagran

in 2018 – attacking his home and threatening to kill him.

          14.       Ortiz Villagran fled with his family to the United States, entered the United States

in El Paso, Texas on June 5 with his children, and immediately turned himself into immigration

authorities.

          15.       On May 7, 2018, the U.S. government announced a “zero tolerance policy” of

deterrence for families seeking asylum in the United States.             Pursuant to this policy, the

government would separate families by referring all adults in family units to criminal

prosecution while the children would remain in the custody of a sponsor or held in the custody or

shelter of the Office of Refugee Resettlement (ORR).

          16.       Ortiz Villagran and his family were in the crosshairs of this zero-tolerance policy

as soon as they entered the United States – Ortiz Villagran was immediately separated from his

children upon entry by U.S. Customs and Border Patrol agents (CBP). Ortiz Villagran was

devastated as he watched the agents take his children.




Ortiz Villagran v. County of El Paso, Texas et al.                                                  pg. 4
                 Case 3:19-cv-00336 Document 1 Filed 11/21/19 Page 5 of 15



          17.       On or about 3:30 a.m. on June 5, CBP agents Estevan Orozco and Marshal

Melisio Hernandez remitted Ortiz Villagran to the EPCDF to await his trial for the single federal

misdemeanor crime of 18 U.S.C. § 1325 (1325). At that time, he was housed in the EPCDF and

under Marshals custody.

          18.       Ortiz Villagran’s children were kept in custody of the ORR for around one and a

half months – separated from their father the entire time. They eventually were released to a

family member on July 23, 2018.

          19.       At the time of entry into custody, CBP agents also provided officers at the

EPCDF with a DHS detainer, Form I-247. Through this Form, DHS requested EPCDF to

maintain custody of Ortiz Villagran for a period of time “not to exceed 48 hours beyond the time

when he/she would otherwise have been released from your custody. . .” Under the plain

language of the Form I-247, if the County kept Ortiz Villagran in the EPCDF beyond 48 hours

from the date his sentence was served, the County would lack any independent authority to

detain Ortiz Villagran under the terms of the detainer. 8. C.F.R. § 287.7(d).

          20.       Ortiz Villagran remained in custody until his initial appearance on June 15, 2018

in front of the Honorable Miguel Torres. Ortiz Villagran was assigned an appointed criminal

defense attorney and was presented to the Court with around 15 other detainees also present for

their initial appearance for 1325 misdemeanor charges.

          21.       At the June 15 hearing, Ortiz Villagran pled guilty to the 1325 misdemeanor

charge and was sentenced to 35 days to include time served between June 5 to June 15.

          22.       Ortiz Villagran’s sentence concluded on July 9, 2018. Therefore, Ortiz Villagran

should have been released from the EPCDF on July 9, 2018 or, under the terms of the DHS

detainer, 48 hours thereafter.



Ortiz Villagran v. County of El Paso, Texas et al.                                               pg. 5
                 Case 3:19-cv-00336 Document 1 Filed 11/21/19 Page 6 of 15



          23.       Instead, Ortiz Villagran was not released from EPCDF until August 24, 2018 – a

full 46 days beyond the date he completed his sentence.

          24.       After July 9, 2018, Ortiz Villagran was in a constant state of anxiety and eager to

be reunited with his family. He made at least five requests to EPCDF detention officers seeking

to understand why he was detained after his misdemeanor criminal sentence had been served.

EPCDF officers told him in response that it wasn’t their job to investigate why he was in jail.

          25.       During Ortiz Villagran’s time at EPCDF and after his sentence had concluded, he

was never served with a warrant for his arrest, never received a notice to appear before an

immigration judge, and never received an immigration order of removal. In violation of DHS

policy, he was also never served with the DHS detainer request in his name. He was not

provided a bond, judicial review, or provided any due process of law. Nor were there any facts

to establish probable cause to the County or the Marshals that Ortiz Villagran had committed a

crime after July 9, 2018. Finally, Ortiz Villagran did not provide consent to remain in EPCDF

custody after July 9, 2018.

          26.       On June 26, 2018, the Honorable Dana Sabraw from the United States District

Court, Southern District of California entered an injunction in Ms. L et al v. U.S. Immigration

and Customs Enforcement, et al, Case No. 18-cv-00428-DMS-MDD (S.D. Cal.) requiring that

the U.S. government reunify all parents with their minor children if the adult was detained in

immigration custody by DHS. The Court ordered that such reunifications – for those children

five and up – must take place by July 26, 2018.

          27.       During Ortiz Villagran’s extended detention, he asked EPCDF detention officers

about his children. He was informed by some EPCDF detention officers that they did not know

anything about reunification.



Ortiz Villagran v. County of El Paso, Texas et al.                                                 pg. 6
                 Case 3:19-cv-00336 Document 1 Filed 11/21/19 Page 7 of 15



          28.       Ortiz Villagran was not reunified with his children on July 26, 2018 as ordered by

Judge Sabraw for the sole reason that he was not in DHS custody. The only reason he was not in

DHS custody on July 26, 2018 was because he was still unlawfully jailed in the EPCDF in the

custody of the U.S. Marshals.

          29.       Finally, in or around August, Ortiz Villagran’s children were able to obtain an

attorney. This attorney attempted to find Ortiz Villagran in the ICE Online Detainee Locator

System numerous times in August until she was informed that he may be at the EPCDF.

          30.       On August 14, 2018, the children’s attorney called the EPCDF and was informed

by a detention officer from Inmate Processing that Ortiz Villagran was in the EPCDF but should

have been released to ICE custody. The detention officer informed the children’s attorney that

Ortiz Villagran was physically present and that there was no reason why he was detained at the

EPCDF.

          31.       After this telephone call, the County continued to keep Ortiz Villagran in the

EPCDF unlawfully for another ten days. It did so because of its policy to refuse release of Ortiz

Villagran unless the Marshals or an agency designated by the Marshals arrived at the EPCDF to

pick him up.

          32.       About one week later, Ortiz Villagran’s prior court-appointed criminal defense

attorney called the EPCDF again along with some other advocates asking why Ortiz Villagran

was still being detained at the EPCDF.

          33.       Ortiz Villagran was finally released to DHS custody on August 24, 2018 – a full

46 days after the date that he served his sentence for a 1325 misdemeanor charge.

          34.       Ortiz Villagran was released on bond from DHS custody within a little over one

month after his release from the EPCDF.



Ortiz Villagran v. County of El Paso, Texas et al.                                                pg. 7
                 Case 3:19-cv-00336 Document 1 Filed 11/21/19 Page 8 of 15



          35.       At no point between July 9, 2018 to August 24, 2018 did agents from the

Marshals or an agency designated by the Marshals remove Ortiz Villagran from the EPCDF.

Nor did Marshals employees request that any other federal law enforcement agencies pick up

Ortiz Villagran from the EPCDF.

III.      THE COUNTY’S FACIALLY UNCONSTITUTIONAL POLICY FOR
          DETENTION OF FEDERAL DETAINEES WAS THE MOVING FORCE OF
          ORTIZ VILLAGRAN’S UNLAWFUL OVERDETENTION.

          36.       As mentioned above, the County maintains a policy by which it prevents release

of federal detainees unless a federal law enforcement officer comes to pick them up.

          37.       The County’s policy is facially unconstitutional – requiring the County to keep

federal detainees in their custody regardless of whether the County has lawful authority to retain

custody over the federal detainees.

          38.       The County’s policy prevented the release of Ortiz Villagran from July 9, 2018

until August 24, 2018 from the EPCDF because no one from the “law enforcement officers of

the Federal Government agency initially committing the federal detainee”, the Marshals, or an

agency designated by the Marshals, came to pick up Ortiz Villagran.

          39.       This County policy directed employees to violate the Constitution and was the

direct cause of Ortiz Villagran’s overdetention.

IV.       THE COUNTY’S FACIALLY UNCONSTITUTIONAL POLICY TO PREVENT
          THE REVIEW OF FEDERAL JUDGMENTS TO ASSESS THE RELEASE DATE
          OF FEDERAL DETAINEES WAS THE MOVING FORCE OF ORTIZ
          VILLAGRAN’S UNLAWFUL OVERDETENTION.

          40.       The County maintains an official policy – adopted by its decisionmaker – under

which County employees at EPCDF are prevented from relying on publicly-available federal

judgments to determine whether federal detainees are being lawfully jailed. By precluding its




Ortiz Villagran v. County of El Paso, Texas et al.                                             pg. 8
                 Case 3:19-cv-00336 Document 1 Filed 11/21/19 Page 9 of 15



employees from independently reviewing the lawful basis for custody of federal detainees in the

EPCDF, the County’s policy is facially unconstitutional.

          41.       The County’s policymakers have actual and constructive knowledge of this

policy.

          42.       Pursuant to the County policy, County employees refused to verify Ortiz

Villagran’s publicly-available federal court judgment at any point from the point at which he was

remitted to the EPCDF until August 24, 2018 to determine whether Ortiz Villagran was lawfully

held in the EPCDF.

          43.       This County policy directed employees to violate the Constitution and was the

direct cause of Ortiz Villagran’s overdetention.

V.        THE COUNTY’S CUSTOM OF OVERDETENTION OF FEDERAL DETAINEES
          IN THE EPCDF WHO ARE SERVING SENTENCES FOR 1325 MISDEMEANOR
          CONVICTIONS WAS THE MOVING FORCE OF ORTIZ VILLAGRAN’S
          UNLAWFUL OVERDETENTION.

          44.       EPCDF employees routinely fail to initiate release procedures for federal

detainees in the EPCDF who are serving sentences for 1325 misdemeanor convictions until

several days after their sentences are served.

          45.       Of 283 federal detainees who were in the EPCDF for 1325-related charges on

June 10, 2018 and August 22, 2018, at least 114 detainees were held at the EPCDF for a period

of at least one day over the date that they should have been released assuming that they were

subject to a DHS detainer.

          46.       Of the federal detainees in the EPCDF on June 10, 2018 who were counted in

paragraph 45, around 22% of the federal detainees were held beyond the date of their DHS

detainer – assuming DHS officials provided the EPCDF with a detainer.             For the federal

detainees in the EPCDF on August 22, 2018 who were counted in paragraph 45, over 95% were


Ortiz Villagran v. County of El Paso, Texas et al.                                           pg. 9
                Case 3:19-cv-00336 Document 1 Filed 11/21/19 Page 10 of 15



held beyond the date of any DHS detainer – assuming DHS officials provided the EPCDF with a

detainer.

          47.       Ortiz Villagran fell victim to this same pattern of overdetention of federal

detainees. This pattern was so widespread as to constitute a custom that fairly represented

County policy and was so obvious that it demonstrated the County’s policymaker’s deliberate

indifference toward federal detainees’ constitutional rights.

          48. Upon information and belief, the County policymaker had direct knowledge of these

extremely high overdetention numbers and acted with deliberate indifference to the

consequences of this custom.

          49.       This custom was the actual cause of the violation of Ortiz Villagran’s

constitutional rights and overdetention in the summer of 2018.

          50.       The County held Ortiz Villagran in the EPCDF, against Ortiz Villagran’s will,

without his consent, and without any legal authority from July 9 to August 24, 2018. From July

9 to August 24, 2018, Ortiz Villagran was held without a warrant for his arrest, without any

independent review of whether there was probable cause to detain him, without notice of any

pending charges, and without an opportunity to appear before a judge to seek his release or to

post bond.

VI.       THE COUNTY’S FAILURE TO ACCOMMODATE ORTIZ VILLAGRAN’S
          DISABILITY DURING HIS DETENTION AT EPCDF.

          51.       Upon intake, it is the policy of the County to conduct a medical screening on all

incoming federal detainees. The County’s medical provider did conduct such a screening and

informed EPCDF staff that Ortiz Villagran has a “Left Foot Amputated.”




Ortiz Villagran v. County of El Paso, Texas et al.                                              pg. 10
                Case 3:19-cv-00336 Document 1 Filed 11/21/19 Page 11 of 15



          52.       Ortiz Villagran’s left foot was amputated as a result of an injury that he incurred

in Guatemala. He arrived in El Paso wearing a specialized boot that helped to stabilize his leg

for walking.

          53.       Detention officers at EPCDF took his boot away and did not let him use any boot

or other specialized footwear to be able to walk in the County Jail. EPCDF only provided Ortiz

Villagran with a sock to cover his amputated foot.

          54.       Ortiz Villagran repeatedly asked County employees at the EPCDF for an

accommodation for his amputated foot but EPCDF did not provide him with any stabilizing

footwear or even a protective covering other than the thin sock.

          55.       During his eighty days of detention at the EPCDF, Ortiz Villagran’s amputated

foot was in contact with the bare cell floor which was often cold. This caused him extreme pain

in his residual limb and caused him to fall to the ground on numerous occasions. It caused him

physical pain and suffering, mental anguish, and severe emotional distress.

                                                CLAIMS FOR RELIEF

                                     I. MONELL VIOLATIONS – 42 U.S.C. § 1983
                                       (Against the County of El Paso, Texas)

          56.       County employees unlawfully detained Ortiz Villagran in the EPCDF for a period

of 46 days – from July 9, 2018 to August 24, 2018 – in violation of his rights under the Fourth,

Fifth, Eighth, and Fourteenth amendments of the U.S. Constitution.

          57.       On information and belief, Defendant County of El Paso – through the decisions

of its policymaker – was directly responsible for the aforementioned misconduct, which

proximately caused Ortiz Villagran’s injuries.

          58.       Specifically, the County maintains a policy to keep all federal detainees in the

EPCDF unless and until one of the following federal agents come to pick up the federal detainee:


Ortiz Villagran v. County of El Paso, Texas et al.                                                pg. 11
                Case 3:19-cv-00336 Document 1 Filed 11/21/19 Page 12 of 15



(1) a federal law enforcement officer that committed the detainee into the EPCDF; (2) the

Marshals; or (3) a federal agent designated by the Marshals. Pursuant to this policy, County

employees have no discretion to release federal detainees even if there is no lawful basis for the

federal detainee’s detention.

          59.       Moreover, the County maintains a policy under which County employees at

EPCDF are prevented from reviewing publicly-available federal judgments to determine whether

federal detainees are being lawfully jailed at any point during their time at the EPCDF. By

ordering its employees to not independently review the lawful basis for custody of federal

detainees in the EPCDF, the County’s policy is facially unconstitutional.

          60.       In addition, the County had a custom of overdetaining federal detainees in

EPCDF custody for 1325 misdemeanor charges.

          61.       The aforementioned policies, practices, and customs were adopted by the

County’s policymaker with deliberate indifference to the constitutional rights of persons in El

Paso.

          62.       The aforementioned policies, practices, and customs were moving forces and/or

proximate causes of the deprivations of Erik’s clearly established and well settled constitutional

rights under the Fourth, Fifth, Eighth, and Fourteenth amendments in violation of 42 U.S.C.

§1983.

 II.       VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT AND REHABILITATION ACT
                            (Against the County of El Paso, Texas)

          63.       Title II of the Americans with Disabilities Act (ADA) and the Rehabilitation Act

of 1973 (Rehabilitation Act) prohibit public entities from engaging in discrimination against

persons with disabilities.




Ortiz Villagran v. County of El Paso, Texas et al.                                             pg. 12
                Case 3:19-cv-00336 Document 1 Filed 11/21/19 Page 13 of 15



          64.       The County has been, and is, a recipient of federal funds, and thus covered by the

mandate of the Rehabilitation Act. The Rehabilitation Act requires recipients of federal monies

to reasonably accommodate persons with disabilities in their facilities, program activities, and

services and reasonably modify such facilities, services and programs to accomplish this

purpose.

          65.       Further, Title II of the ADA and the ADA Amendments Act apply to the County

and subject to the same mandate as the Rehabilitation Act. 42 U.S.C. §12131 et seq.

          66.       The County and the EPCDF are public entities within the meaning of Title VII of

the ADA and provide services, programs, and activities to the general public.

          67.       For purposes of the ADA, ADA Amendments Act, and Rehabilitation Act, Ortiz

Villagran is a qualified individual regarded as having a physiological impairment that

substantially limits one or more of his major life activities.

          68.       Ortiz Villagran suffers from a partially amputated left foot.

          69.       From the time that he was taken into custody, the County and its staff at the

EPCDF were well aware throughout Ortiz Villagran’s detention of eighty days in the EPCDF

that Ortiz Villagran had an amputated foot and needed either stabilizing footwear or some

protective covering for his residual limb.

          70.       The County failed to reasonably accommodate Ortiz Villagran for his amputated

foot – causing him injury, emotional distress, and pain and suffering.

                 III.      FEDERAL TORT CLAIMS ACT (FTCA) – FALSE IMPRISONMENT
                                          (Against the U.S.)

          71.       Employees in the Marshals office are responsible for the detention of all federal

detainees in its custody.




Ortiz Villagran v. County of El Paso, Texas et al.                                               pg. 13
                Case 3:19-cv-00336 Document 1 Filed 11/21/19 Page 14 of 15



          72.       Marshals employees did not ensure that Ortiz Villagran – a federal detainee in its

custody – was released upon termination of his sentence on July 9, 2018.

          73.       Marshals employees in El Paso, Texas did not send an agent to recover Ortiz

Villagran from the EPCDF upon termination of his sentence, nor did they designate another

federal agency to release him, nor did they request that other federal law enforcement agencies

pick up Ortiz Villagran.

          74.       Marshals employees falsely detained Ortiz Villagran without his consent and

without authority of law from July 9 to August 24, 2018.

          75.       Plaintiff has exhausted all administrative remedies under the FTCA and this claim

is properly before the Court’s jurisdiction.

                                          COMPENSATORY DAMAGES

          76.       Because of Defendants’ actions, Ortiz Villagran is entitled to compensatory

damages for his past and future pecuniary loss, past and future loss of companionship and

society, past and future mental anguish, past and future pain and suffering, and all other

compensatory damages to which he may be entitled.

                                              EXEMPLARY DAMAGES

          77.       The overdetention of Ortiz Villagran was done willfully, deliberately, maliciously

or with reckless disregard of the rights of Ortiz Villagran entitling Ortiz Villagran to punitive

damages.

                                                     ATTORNEY’S FEES

          78.       Plaintiff is entitled to recover his attorney fees and costs necessary to enforce his

rights pursuant to 42 U.S.C. § 1988 and 42 U.S.C. § 12205.




Ortiz Villagran v. County of El Paso, Texas et al.                                                  pg. 14
                Case 3:19-cv-00336 Document 1 Filed 11/21/19 Page 15 of 15



                                                PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully prays that this Court grant the following relief:

                    A.        Award Plaintiff compensatory damages for the acts described above;

                    B.        Award Plaintiff punitive damages against Defendants;

                    C.        Enter a finding that Plaintiff is the prevailing party in this case and award
                              attorney fees, litigation costs and expenses plus pre-trial and post-trial
                              interest against Defendants pursuant to 42 U.S.C. § 1988; and

                    D.        Grant such other and further relief in law or in equity to which Plaintiff
                              may be entitled.


Dated: November 21, 2019                                   Respectfully submitted,

                                                           THE LAW OFFICE OF LYNN COYLE, PLLC
                                                           2515 North Stanton Street
                                                           El Paso, Texas 79902
                                                           (915) 532-5544
                                                           Fax (915) 532-5566


                                                     By:       /s/ Lynn Coyle
                                                           LYNN COYLE
                                                           Texas Bar No. 24050049
                                                           lynn@coylefirm.com
                                                           CHRISTOPHER BENOIT
                                                           Texas Bar No. 24068653
                                                           chris@coylefirm.com

                                                           ATTORNEYS FOR PLAINTIFF




Ortiz Villagran v. County of El Paso, Texas et al.                                                    pg. 15
